Citation Nr: 0413870	
Decision Date: 05/28/04    Archive Date: 06/02/04	

DOCKET NO.  03-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a dental disorder for 
compensation purposes.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1943 
to February 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board notes that it is not clear whether the veteran is 
claiming entitlement to service connection for a dental 
disorder for compensation purposes or whether he is claiming 
service connection for treatment purposes.  However, in 
denying the veteran's claim for service connection for a 
dental disorder for compensation purposes, the veteran was 
informed that his claim for service connection for dental 
treatment was being sent to the VA Medical Center for 
appropriate action.  The record before the Board does not 
indicate that a decision has been made with respect to the 
veteran's claim for service connection for a dental disorder 
for treatment purposes, and as such, the Board will confine 
its discussion to the issue of entitlement to service 
connection for a dental disorder for compensation purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No dental defects or abnormalities were noted at the time 
of the veteran's entry into service and the physical 
examination performed in February 1946 in connection with the 
veteran's separation from service noted the absence of nine 
teeth.

3.  Treatment the veteran received during service and the 
loss of teeth was not shown to be due to combat or other 
inservice trauma, and the record does not reflect that the 
veteran was interned as a prisoner of war.


CONCLUSION OF LAW

A dental disorder for compensation purposes was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the February 2003 
rating decision as well as the Statement of the Case issued 
in connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, a letter 
to the veteran dated in December 2002, prior to the initial 
adjudication of the claim in February 2003, specifically 
notified the veteran of the substance of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  As such, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file and the veteran was afforded a VA 
examination in connection with his current claim.  The Board 
acknowledges that in a statement from the veteran dated in 
May 2002 and in a subsequently received authorization and 
consent to release medical records, the veteran made 
reference to treatment from a private physician, but he also 
indicated that the physician was deceased.  The veteran and 
his representative have not made the Board aware of any other 
evidence that needs to be obtained in order to fairly decide 
the veteran's claim.  Accordingly, the Board finds that the 
assistance requirements of the VCAA have been satisfied.

Furthermore, as will be explained below, the law and not the 
evidence in this case is dispositive.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The veteran contends in his Substantive Appeal that he lost 
good teeth while he was in the service.  The veteran stated 
that he almost felt like he was being used by dentists during 
service so they could practice on him.  More specifically, 
the veteran relates that he was sent to the dentist and had 
16 teeth filled shortly after entering service and that the 
drilling procedure performed on at least one tooth was not 
performed correctly causing him to lose one of the teeth the 
next day.  The veteran relates that in addition to teeth he 
lost during service he has been losing teeth since he was 
discharged from service, and indicated that he currently has 
no teeth.  Therefore, a favorable determination has been 
requested.

Applicable VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for purposes of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  In claims for service 
connection for compensation purposes, consideration will be 
given to each defective or missing tooth and each disease of 
the teeth and periodontal disease separately to determine 
whether the condition was incurred in or aggravated in the 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other inservice trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

Available service medical records include a report of a 
physical examination performed in February 1943 in connection 
with the veteran's entry into service.  That examination 
report contains no evidence of defects or abnormalities of 
the veteran's teeth.  Service medical record dated in early 
May 1943 shows the veteran underwent treatment for numerous 
teeth on that date.  A report of a physical examination 
performed in February 1946 in connection with the veteran's 
separation from service shows the veteran had multiple 
missing teeth at that time, including teeth numbers 3, 4, 5, 
13, 16, 19, 29, 30 and 32.

A report of a VA examination performed in December 2002 shows 
that the veteran related that three days after he was 
inducted into service he was sent to a dentist at which time 
they filled 16 teeth that day.  The veteran related that his 
teeth were beautiful prior to his induction and that he had 
no problems.  He stated that on the night after the teeth 
were filled he had a severe toothache which caused pinkeye 
because one of the teeth was overpacked.  The next day he 
returned to the dentist and the offending tooth was 
extracted.  Service medical records presented for review 
noted that the physical examination performed in February 
1943 showed no dental problems and that all of his teeth were 
present.  The discharge physical examination performed in 
1946 showed that teeth 3, 4, 5, 13, 16, 19, 29, 30 and 32 
were missing.  All remaining teeth were vital with no 
periapical disease.  There was a serviceable occlusion but no 
pyorrhea alveolaris.  No teeth were replaced by bridges and 
it was noted that the veteran met dental requirements.  The 
veteran stated that all of his teeth became bad after he 
entered service, but the examiner noted there were no past 
X-rays or notes other than the service medical records which 
would lead him to believe that his dental problems were 
caused by his past service.

Based on this record, it is apparent that the veteran's 
entrance physical examination recorded no defects or 
abnormalities on the examination performed in February 1943, 
prior to the veteran's actual entry into service in April 
1943.  Service medical records confirm that the veteran had 
numerous teeth filled shortly following his entry into 
service in May 1943.  While service medical records do not 
document an extraction of a tooth the following day as 
contended by the veteran, the Board notes that service 
medical records show the veteran was missing nine teeth at 
the time of his separation from service.

While the record clearly documents that the veteran lost nine 
teeth during service, the record does not demonstrate, nor 
does the veteran contend, that these teeth were lost as a 
result of combat service or other inservice trauma.  The 
record also does not reflect, nor does the veteran contend, 
that he was interned as a prisoner of war.  The Board would 
also note that service trauma does not include the intended 
effects of treatment provided to the veteran during service.  
See VAOPGCPREC 5-97 (Jan. 22, 1997).

When this evidence is reviewed under the appropriate VA 
regulation providing for service connection, the Board finds 
that the veteran has not demonstrated an entitlement to 
compensation for a dental disorder.  There was no evidence 
that any treatment or loss of teeth which occurred during 
service was the result of combat or service trauma, and it 
appears that the veteran is actually pursuing a claim for 
service connection for purposes of dental treatment.  Indeed, 
in a May 2002 statement from the veteran, as well as in a 
March 2003 statement from the veteran, the veteran indicated 
that he was on a very low income and could not afford upper 
and lower dentures, and in the later statement the veteran 
indicated that he would be satisfied having his upper and 
lower dentures replaced.  As noted above, the veteran's claim 
for service connection for treatment purposes has been 
referred to the appropriate VA medical center for 
consideration.  

Under VA laws and regulations, replaceable teeth, such as the 
situation in the veteran's case, may be considered service 
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  Accordingly, VA regulations do 
not provide for service connection for a dental disorder for 
compensation purposes under the facts and circumstances of 
this case.


ORDER

Service connection for a dental disorder for compensation 
purposes is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



